Order entered July 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01345-CR

                             TIMOTHY ALEXANDER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-34377-N

                                             ORDER
       The Court has before it the June 28, 2013 motion of Kathleen Walsh to withdraw as

appellant’s counsel based on the fact that appellant filed pro se motions indicating his desire to

dismiss counsel and proceed pro se. By order dated July 1, 2013, the Court denied appellant’s

motion to dismiss counsel and proceed pro se and the other pro se motions appellant filed. See

Martinez v. Court of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 152 (2000). Moreover,

counsel states that she was already in the process of preparing appellant’s brief in this appeal.

       Accordingly, we DENY the June 28, 2013 motion of Kathleen Walsh to withdraw as

appellant’s attorney of record.


                                                       /s/    DAVID EVANS
                                                              JUSTICE